Per Curiam,
On the trial of this case there was not the slightest evidence of any negligent operation of the car of the defendant which ran into the carriage in which the injured plaintiff :was riding. ' An averment in the statement of claim is that the car was running-at a high and excessive rate of speed. There is not a word in the *561testimony as to its speed. The case as presented showed that the driver of the carriage suddenly turned over onto the track of the defendant company in front of the. approaching car.
Judgment affirmed.